 1 Debra I. Grassgreen (CA Bar No. 169978)
   Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP
   150 California Street, 15th Floor
 3 San Francisco, CA 94111
   Telephone: (415) 263-7000
 4 Facsimile: (415) 263-7010
   E-mail:    dgrassgreen@pszjlaw.com
 5            mmanning@pszjlaw.com

 6 David J. Bradford (admitted pro hac vice)
   Terri L. Mascherin (admitted pro hac vice)
 7 Catherine Steege (admitted pro hac vice)
   Katharine R. Ciliberti (admitted pro hac vice)
 8 JENNER & BLOCK LLP
   353 N. Clark St.
 9 Chicago, IL 60654
   Telephone: (312) 222-9350
10 E-mail:    dbradford@jenner.com
              csteege@jenner.com
11            tmascherin@jenner.com
              kciliberti@jenner.com
12
   Counsel for Uber Technologies, Inc.,
13

14                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION

16 In re:                                               Case No. 20-30242 (HLB)
17 ANTHONY SCOTT LEVANDOWSKI,                           Chapter 11
18                                 Debtor.
19 ANTHONY SCOTT LEVANDOWSKI, an                        Adv. Pro. No. 20-03050 (HLB)
   individual,
20                                                      JOINT STIPULATION FOR ORDER
                        Plaintiff,                      REGARDING COMMON CONTROL &
21                                                      DEPOSITIONS
               v.
22
   UBER TECHNOLOGIES, INC.
23
                        Defendant.
24

25           Defendant Uber Technologies, Inc. (“Uber”), Plaintiff Anthony Levandowski (“Plaintiff” or
26 “Mr. Levandowski”), Intervenor Google LLC (“Google”), and non-party, Waymo LLC (“Waymo”),

27 by and through their respective counsel of record, hereby stipulate and agree as follows:

28
     DOCS_SF:104948.1 85647/001
  Case: 20-03050        Doc# 102    Filed: 01/28/21   Entered: 01/28/21 15:57:41       Page 1 of
                                                 4
 1           WHEREAS, Uber has noticed a Rule 30(b)(6) deposition of a corporate representative of
 2 Waymo and a Rule 30(b)(6) deposition of a corporate representative of Google on a number of

 3 topics, including whether Waymo and Google were under common control;

 4           WHEREAS, Waymo and Google are willing to stipulate to certain facts related to the
 5 common control question that, if established, would make it unnecessary to depose them on that

 6 topic;

 7           WHEREAS, Mr. Levandowski has agreed to stipulate that if they testified, the corporate
 8 representatives of Google and Waymo would testify to these agreed facts and that a stipulation to that

 9 effect may be submitted into evidence at trial in lieu of such testimony;

10           WHEREAS, Uber, Mr. Levandowski, and Google have met and conferred and enter into this
11 stipulation so as streamline both discovery and trial;

12           NOW THEREFORE, IT IS HEREBY STIPULATED and agreed by and among Uber,
13 Google, Waymo, and Mr. Levandowski, that:

14           If called to testify, one or more competent Google corporate representatives and one or more
15 competent Waymo corporate representatives would testify that:

16           1)      From its inception on August 5, 2016 to date, Waymo LLC (originally named Way
17 Autonomy LLC) has been a controlled subsidiary of Alphabet Inc.

18           2)      From its inception until September 30, 2017, Waymo LLC was also a controlled
19 subsidiary of Google Inc. (which was renamed Google LLC on September 30, 2017 and is also a

20 controlled subsidiary of Alphabet Inc.).

21           3)      On October 1, 2017, Waymo ceased to be a subsidiary of Google LLC and became a
22 sister company of Google LLC under the common control of Alphabet Inc.

23           4)      Waymo LLC did not have any employees until Google LLC transferred Chauffeur-
24 related assets to Waymo LLC on January 1, 2017.

25           NOW THEREFORE, IT IS HEREBY AND FURTHER STIPULATED and agreed by and
26 between Uber, Google, and Mr. Levandowski that:

27

28
     DOCS_SF:104948.1 85647/001
  Case: 20-03050        Doc# 102    Filed: 01/28/21    Entered: 01/28/21 15:57:41       Page 2 of
                                                 4
 1           A)      Subject to this Court’s approval, this stipulation shall be admitted into evidence for the
 2 purpose of establishing the facts set forth in the four numbered paragraphs above, and that Mr.

 3 Levandowski agrees that he shall not dispute at trial the truthfulness of those facts;

 4           B)      In consideration of this stipulation, Uber will withdraw from its Rule 30(b)(6) notices
 5 of Uber and of Waymo, the topics noticed as Number 1 in Uber’s Rule 30(b)(6) notice to Waymo and

 6 as Number 2 in Uber’s Rule 30(b)(6) notice to Google.

 7
                                                     PACHULSKI STANG ZIEHL & JONES LLP
 8 Dated: January 28, 2021

 9                                                   By     /s/ Debra I. Grassgreen
                                                            Debra I. Grassgreen
10                                                          Miriam Manning
11                                                          --and—
12                                                          JENNER & BLOCK LLP
                                                            David J. Bradford
13                                                          Catherine Steege
                                                            Terri L. Mascherin
14                                                          Katharine R. Ciliberti
15                                                          Counsel for Uber Technologies, Inc.
16
                                                     GOODWIN PROCTER LLP
17 Dated: January 28, 2021

18                                                   By     /s/Brett M. Schuman___
                                                            Brett M. Schuman
19                                                          Rachel M. Walsh
                                                            Hong-An Vu
20
                                                            Counsel for Plaintiff and Debtor and Debtor in
21                                                          Possession Anthony Levandowski
22
                                                     MUNGER, TOLLES & OLSON LLP
23 Dated: January 28, 2021

24                                                   By     /s/ John W. Berry
                                                            John W. Berry
25
                                                            Counsel for Google LLC.
26

27

28
     DOCS_SF:104948.1 85647/001
 Case: 20-03050         Doc# 102     Filed: 01/28/21      Entered: 01/28/21 15:57:41        Page 3 of
                                                  4
 1 Dated: January 28, 2021                      QUINN EMMANUEL URWUHART & SULLIVAN,
                                                LLP
 2

 3                                              By     /s/Jordan Jaffe__
                                                       Jordan Jaffe
 4
                                                       Counsel for Waymo LLC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DOCS_SF:104948.1 85647/001
 Case: 20-03050         Doc# 102   Filed: 01/28/21   Entered: 01/28/21 15:57:41   Page 4 of
                                                4
